Citation Nr: 1518063	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  10-05 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased disability rating (or evaluation) for cervical spine spondylosis in excess of 10 percent from June 8, 2007 to February 6, 2013, and in excess of 20 percent from February 6, 2013.

2.  Service connection for lumbar spine degenerative disc disease and mild facet joint arthropathy (a lumbar spine disorder).

3.  Service connection for obstructive sleep apnea, to include as secondary to the service-connected posttraumatic stress disorder (PTSD). 

4. Service connection for residuals of surgery for benign brain tumor with memory loss, to include as due to in-service herbicide exposure. 
  
5.  Entitlement to a total disability rating based in individual unemployability due to service-connected disabilities (TDIU) for the period from June 8, 2007 to September 21, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from May 1967 to May 1987.

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2008 and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The May 2008 rating decision denied the claims for increased rating for cervical spine spondylosis and service connection for a lumbar spine disorder and residuals of brain tumor surgery.  The April 2010 rating decision denied service connection for sleep apnea.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to ensure a total review of the evidence.

In a March 2014 rating decision, the RO assigned a 20 percent rating for cervical spine spondylosis from February 6, 2013, thus creating a "staged" rating for different periods.  Although a higher disability rating has been assigned for the cervical spine spondylosis disability for part of the rating period on appeal, as reflected in the March 2014 rating decision, the cervical spine spondylosis rating issue remains in appellate status because the maximum rating has not been assigned for any period.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The Veteran testified at a December 2014 Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in San Antonio, Texas.  A transcript of the hearing has been associated with the electronic claims file in VBMS.

The issues of entitlement to an increased rating for cervical spine spondylosis, service connection for residuals of brain tumor surgery, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran has a current disability of lumbar spine degenerative disc disease (DDD) with mild facet joint arthropathy.

2. The Veteran sustained a low back injury as a result of a helicopter hard landing during active service. 

3. Lumbar spine DDD with mild facet joint arthropathy had its onset in service.

4. The Veteran has a current disability of obstructive sleep apnea.

5. Obstructive sleep apnea was aggravated by the service-connected PTSD.


CONCLUSIONS OF LAW

1. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for lumbar spine DDD with mild facet joint arthropathy have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

2. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for obstructive sleep as secondary to the service-connected PTSD are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159.  The Board is granting service connection for a lumbar spine disorder and sleep apnea, which constitutes a full grant of the benefits sought on appeal.  As there remains no aspect of the claims to be further substantiated, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.

Service Connection Legal Authority

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Pursuant to 38 C.F.R. § 3.310(a), service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. at 448 (1995).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id. 

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372.

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Service Connection for a Lumbar Spine Disorder

The Veteran contends that service connection is warranted due to an injury he sustained during service in 1969 or 1970 when he was in the troop seat of a helicopter that had a transmission failure, which caused a very hard impact on landing.  The Veteran stated that he suffered a compression of his lower back at that time and that he has had low back pain since the helicopter incident.  See December 2014 Board hearing transcript.

The Board finds that the Veteran has a current lumbar spine disability.  A March 2009 private MRI shows an assessment of lumbar spine DDD with mild facet joint arthropathy.

The Board finds that the evidence is in relative equipoise on the question of whether the current lumbar disability began in service, that is, whether lumbar spine DDD with mild facet joint arthropathy was directly "incurred in" service.  The evidence weighing in favor of finding in-service onset of a lumbar spine disorder includes the Veteran's statements relating to onset of low back pain during service after the helicopter incident.  The Board finds that the Veteran is competent and credible with respect to the-above referenced assertions.  See Buchanan, 451 F.3d at 1336; Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d 1372.  

The Board also finds that the Veteran's competent lay observations of in-service low back pain are consistent with the circumstances of the Veteran's service and that assertions of development of back symptoms during service are credible.  See 38 C.F.R. § 3.303(a); Jandreau; Rucker, 10 Vet. App. 67; Layno, 6 Vet. App. 465.  A June 1980 service treatment record shows complaints of low back pain and notations of injury to the low back one week earlier.  Examination of the lumbar spine in June 1980 showed sacralization of the transverse process of the L-5 vertebra, but the vertebral bodies were normally aligned with no evidence of fracture or dislocation.  Another June 1980 service treatment record shows medical findings of lumbar muscle spasms, acute lumbar strain, and decreased range of motion of the lumbar spine by about 25 percent.  A March 1981 service treatment record shows that the Veteran reported pain in the low back area, and a November 1982 in-service medical examination shows notations of mild backache well-controlled with aspirin.  Finally, July and August 1986 treatment records during service showed reports by the Veteran of low back pain. 

The evidence weighing against a finding of service onset of a lumbar spine disorder includes multiple in-service medical examinations showing normal medical evaluations of the spine, as well as a November 1981 report of medical history showing that the Veteran denied recurrent back pain.  Moreover, a December 1986 service separation examination report showed a normal medical evaluation of the spine.  Resolving reasonable doubt in the Veteran's favor on this question, the Board finds that the current lumbar spine disorder began during service, that is, was directly incurred in service.  38 C.F.R. § 3.303(a), (d).  

The Board notes that the record contains a February 2015 private medical opinion with respect to the relationship between the current lumbar spine disorder and active service; however, because the evidence shows that a lumbar spine disorder began during service, so was incurred in service, such medical nexus opinion was not necessary to establish service connection.  The Board does not need to reach the weight assignable to this opinion because the Board is granting service connection on a direct basis because of in-service incurrence or onset of lumbar spine DDD with mild facet joint arthropathy symptoms rather than on a relationship (or nexus) between the current lumbar spine disorder and active service in the absence of symptoms that make the nexus.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent to report in-service and post-service symptoms such as dizziness, loss of balance, hearing trouble, stumbling and falling, and tinnitus that were later diagnosed as Meniere's disease); see also Jandreau, at 1377 (lay evidence may establish symptoms that later support a diagnosis by a medical professional).

For the reasons discussed above and resolving reasonable doubt in favor of the Veteran, the Board concludes that service connection for lumbar spine DDD with mild facet joint arthropathy is warranted as directly incurred in service.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303(a), (d).  Because the Board is granting service connection on a direct basis, all other theories of entitlement to service connection are rendered moot.  



Service Connection for Sleep Apnea

The Veteran contends that service connection for sleep apnea is warranted as secondary to the service-connected PTSD.  Specifically, the Veteran stated that sleep apnea was aggravated by the service-connected PTSD.  He advanced that his wife informed that he experiences increased snoring, as well as breathing pauses while sleeping at night.  The Veteran stated that he experiences excessive sleepiness during the day and finds it difficult to concentrate and focus on any tasks he undertakes.  The Veteran indicated that a private physician that specializes in sleep apnea concluded that sleep apnea was aggravated by PTSD.  See December 2009 and January 2013 Veteran statements; December 2014 Board hearing transcript. 

The Board finds that the Veteran has a current disability of obstructive sleep apnea.  An October 2009 private sleep study shows a diagnosis of obstructive sleep apnea and the April 2014 VA examination report also shows a diagnosis of obstructive sleep apnea. 

The Board finds that the evidence is in relative equipoise on the question of whether the service-connected PTSD aggravated the current obstructive sleep apnea.  A December 2009 private opinion by H.S., M.D., shows that the private examiner opined that PTSD in all probability has aggravated the Veteran's obstructive sleep apnea; however, there is no indication that the December 2009 private physician reviewed the claims file, nor did he provide a rationale for this opinion.  Accordingly, the December 2009 private opinion is not probative on the question of whether the service-connected PTSD aggravated the current obstructive sleep apnea.  

The March 2010 VA examiner opined that obstructive sleep apnea is due to obstruction of the pharynx area of the respiratory system and not due to or related to PTSD; however, the March 2010 VA examiner did not provide an opinion on aggravation of obstructive sleep apnea by the service-connected PTSD.  Therefore, the March 2010 VA opinion is of no probative value on the question of whether the service-connected PTSD aggravated the current obstructive sleep apnea.

In September 2010, the private physician, H.S., M.D., opined that it is certainly at least as likely as not that PTSD has aggravated the Veteran's obstructive sleep apnea.  In reaching this conclusion, the September 2010 private physician explained that sleep complaints are an essential component of the constellation of symptoms that make up PTSD, that recurrent distressing dreams and difficulty falling asleep or staying asleep are salient features of PTSD, and that attempts to explain the physiology of PTSD must account for these symptoms.  The September 2010 private physician stated that since two components make up sleep apnea, obstructive sleep apnea and central sleep apnea, PTSD can affect them, that CPAP treatment has been found to improve a patient's PTSD symptoms and, therefore, there is a causal affect between the two disorders.  The September 2010 private physician attached to the opinion a series of articles purporting to show a relationship of causation or aggravation of obstructive sleep apnea by PTSD.

An April 2014 VA examiner reviewed the claims file and opined that it is less likely than not that the Veteran's sleep apnea is secondary to the service-connected PTSD.  The April 2014 VA examiner reasoned that  there is no evidence definitively linking obstructive sleep apnea to PTSD and that the references cited by the Veteran's private physician use terms such as "emerging evidence," which suggests a need for further studies.  The April 2014 VA examiner explained that one article indicated that the psychometric tests, which had largely been used to support this hypothesis, had low specificity, suggesting they are not suitable to draw any conclusions from.  The April 2014 VA examiner stated that the case report noting improvement of PTSD symptoms with CPAP treatment applied to only one veteran, with authors noting that further studies were needed.  The April 2014 VA examiner advanced that none of references supplied by the September 2010 private physician support an evidence-based relationship between PTSD and obstructive sleep apnea.  The April 2014 VA examiner further opined that it is less likely than not that the Veteran's sleep apnea has been aggravated by PTSD or its treatment.  In reaching this conclusion, the April 2014 VA examiner explained that, from review of records, the Veteran is not on any medications for PTSD that could aggravate obstructive sleep apnea and that there is no physiologic basis for PTSD itself aggravating obstructive sleep apnea.  

The Board finds that the September 2010 private opinion and the April 2014 VA opinion are of equal probative value.  For the reasons discussed above and resolving reasonable doubt in favor of the Veteran, the Board concludes that service connection for obstructive sleep is warranted as secondary to the service-connected PTSD.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.310.  Because the Board is granting service connection on a secondary basis, all other theories of entitlement to service connection are rendered moot.


ORDER

Service connection for lumbar spine DDD with mild facet joint arthropathy is granted.

Service connection for obstructive sleep apnea is granted. 


REMAND

Increased Rating for Cervical Spine Spondylosis

Where a claimant asserts that the disability in question has increased in severity since the most recent rating examination, an additional examination is appropriate where the competent medical evidence is otherwise insufficient to decide the claim.  See VAOPGCPREC 11-95; Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

During the December 2014 Board hearing, the Veteran testified that the February 2013 VA examiner instructed him to turn his neck as far as he could to the left and to the right so the examiner could record the range of motion measurements.  The Veteran then stated that he is unsure that he could achieve the same cervical spine range of motion he had during the February 2013 VA examination.  During the December 2014 Board hearing, the Veteran and spouse asserted that the Veteran's cervical spine disability has been progressively worsening, with more pain and stiffness and less range of motion.  Based on a liberal construction of the statements by the Veteran and spouse, the Board finds that the Veteran is asserting that the service-connected cervical spine disability on appeal has increased in severity since the most recent VA examination; therefore, remand for an updated VA examination is warranted.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey, 6 Vet. App. at 381 (the Board should have ordered a contemporaneous examination of a veteran because an exam was too remote in time to adequately support a decision on appeal for an increased rating).  The VA examiner should also assess the severity of any neurological manifestations of the service-connected cervical spine disability.

Service Connection for Residuals of Brain Tumor

VA is bound to consider all pertinent theories of service connection, whether or not a theory is raised by the veteran.  See Schroeder v. West, 212 F.3d 1265 (Fed. Cir.2000) (holding that a claim for disability compensation should be broadly construed to encompass all possible theories of entitlement).  

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide a claim.  38 C.F.R. § 3.159(c)(4)(i) (2014).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability or recurrent symptoms of a disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury, or disease in service.  See Id; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).

Certain diseases associated with exposure to herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 USCA § 1116(a) (West 2014); 38 C.F.R. §§ 3.307(a)(6), 3 309(e) (2014).  Even if a veteran is found not entitled to a regulatory presumption of service connection, the claim still must be reviewed to determine whether service connection may be established on a direct incurrence basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir.1994); see also McCartt v. West, 12 Vet App 164, 167 (1999).

The Veteran contends that service connection for residuals of brain tumor surgery is warranted because the brain tumor started in service or, in the alternative, the brain tumor is related to in-service herbicide exposure.  The Veteran stated that he had a golf-ball-size growth on his left arm that was removed during service.  He stated that the brain tumor was discovered after service separation but that he was told by the treating physicians that this is a slow growth tumor that started 8 or 9 years earlier.  The Veteran advanced that the current residuals of the brain tumor surgery include vision problems, memory loss, and tumor material that is still present in the brain.  See December 2014 Board hearing transcript. 

Service treatment records confirm that a cyst was removed from the Veteran's left arm during active service.  A November 2009 VA treatment record refers to a June 2007 MRI, which showed mass lesions meninges meningioma in the middle fossa floor of the Veteran's brain. Service personnel records reflect that the Veteran had in-country service in the Republic of Vietnam during the Vietnam era; therefore, in-service herbicide exposure is presumed.  See 38 C.F.R. § 3.307(a)(6)(m) (2014).  Based on the fact that the Veteran had a cyst in service, the Veteran's testimony that physicians have informed him that the brain tumor he had was a slow growing brain tumor, and in light of the "low threshold" for examination and medical opinion as announced in Mclendon, the Board finds that remand is required in order to obtain a medical opinion that addresses what the current residuals are of the brain tumor and as to the likelihood that a brain tumor started in service or was caused by the presumed in-service herbicide exposure. 38 C.F.R. § 3.159(c)(4)(i); Combee, 
34 F.3d 1039.


TDIU from June 8, 2007 to September 21, 2011

Entitlement to a TDIU is potentially an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or to the impairment caused by non-service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2014).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

A July 2013 rating decision granted a TDIU from September 21, 2011 because the VA examination dated September 21, 2011 shows that the Veteran is unable to secure or follow substantially gainful employment as result of the service-connected disability of ischemic heart disease status post myocardial infarction and coronary artery bypass graft.  The Veteran has reported that April 30, 2010 was the last day he worked full time and that it is the date that he became too disabled to work.  See April 2012 VA Form 21-8940.  The February 2013 VA examiner noted that the Veteran's cervical spine disability impacts his ability to work because he gets irritable and short-tempered secondary to pain, that he had to quit a job with Home Depot because he could not perform his work duties, and that he quit his job as an appraiser due to pain.  

As there is a potential change in the Veteran's combined disability rating resulting from the Board's grant of service connection for a lumbar spine disorder and sleep apnea, which will be initially rated when the Board decision is implemented, the Board finds that a claim of entitlement to a TDIU for the rating period from June 8, 2007 to September 21, 2011 is raised; however, further development is necessary prior to analyzing this TDIU claim on the merits.  A VA opinion is necessary to help determine whether the Veteran is unable to obtain or pursue substantially gainful employment due solely to the service-connected disabilities for the period from June 8, 2007 to September 21, 2011.  Friscia v. Brown, 7 Vet. App. 294 (1994).  Any records or evidence identified by the Veteran as relevant to a claim for TDIU should be obtained.  On remand, after providing appropriate notice to the Veteran, such records should be obtained and an opinion should be afforded.

Accordingly, the issues of entitlement to an increased rating for cervical spine spondylosis, service connection for residuals of a brain tumor surgery, and entitlement to a TDIU are REMANDED for the following actions:

1. Schedule the Veteran for the appropriate VA examination to help ascertain the current extent of the service-connected cervical spine spondylosis, to include an assessment of the severity of any neurological manifestations of the cervical spine spondylosis.  The relevant documents in the claims folder should be made available for review in connection with this examination.  All indicated tests and studies should be performed.

2. Schedule the Veteran for a VA examination with opinion as to the etiology of the status post-operative brain tumor.  The examiner should review the claims file and note such review.  All indicated tests and studies should be performed.  The examiner is requested to provide the following opinions:

a. What residuals of the brain tumor surgery does the Veteran have? 

b. Is at least as likely as not (i.e., probability of 50 percent or more) that the Veteran's brain tumor started in service or is related to the left arm cyst removed during service?

c. Is it as likely as not (i.e., probability of 50 percent or higher) that in-service exposure to herbicides (Agent Orange) caused the Veteran's brain tumor.  

In providing reasons for this opinion, the examiner should give reasons why this particular Veteran's in-service exposure to herbicides does or does not cause the subsequent brain tumor.  The VA examiner should not use as a reason for the opinion that brain tumors are not on VA's herbicide presumptive service connection list (38 C.F.R. § 3.309(e)).

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The examiner should provide a rationale for all opinions given with reference to the evidence of record.  Citation to medical authority/treatise would be helpful.  In answering the question above, the VA examiner should note that the Veteran is presumed to have been exposed to herbicide agents during service.  

3. Provide the Veteran with the appropriate VCAA notice relating to a claim for a TDIU, which outlines the types of evidence the Veteran needs to provide in order to establish entitlement to a TDIU.

4. Thereafter, afford the Veteran an appropriate VA examination to be conducted, if possible, by a vocational or similar specialist for an assessment and opinion regarding the Veteran's employability from June 8, 2007 to September 21, 2011. 

The examiner should obtain from the Veteran full and current employment history and provide an opinion as to the effect of the Veteran's service-connected disabilities on the ability to secure (obtain) and follow (maintain) substantially gainful employment for the period from June 8, 2007 to September 21, 2011.  The examiner should also review the relevant evidence in the claims folder, to include any prior VA medical examinations.  The examiner should offer the following opinion:

What are the occupational impairments or limitations caused by the Veteran's service-connected disabilities for the period from June 8, 2007 to September 21, 2011?  The service-connected disabilities are PTSD, ischemic heart disease status post myocardial infarction and coronary artery bypass graft, degenerative arthritis of the right acromioclavicular joint, cervical spine spondylosis, bilateral tinnitus, bilateral hearing loss, compound fracture of the right third finger, scars associated with ischemic heart disease status post myocardial infarction and coronary artery bypass graft, tension headaches associated with cervical spine spondylosis, sleep apnea, and lumbar spine DDD with mild facet joint arthropathy. 

In rendering the opinion, the examiner should consider the Veteran's education, special training, and previous work experience, but should not consider his age or the effect of any non-service-connected disabilities.  

A rationale should be given for all opinions and conclusions rendered.  The opinion should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

5. Thereafter, the claims for increased rating for cervical spine spondylosis and service connection for residuals of brain tumor surgery should be readjudicated and the issue of entitlement to a TDIU for the period from June 8, 2007 to September 21, 2011 should be adjudicated.  If the benefits sought on appeal are not granted, the appellant and authorized representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


